 RADIO ELECTRIC SERVICE CO.531Radio Electric Service CompanyandTeamstersLocal 115,affiliated with International Brother-hood of Teamsters, Chauffeurs,WarehousemenandHelpers of America.Cases 4-CA-10729and 4-CA-1132612 February 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 16 August 1982 Administrative Law JudgeJames T. Youngblood 'issued the attacheddecision.The Respondent, the Charging Party, and the Gen-eral Counsel filed exceptions and supporting briefs.The General Counsel also filed a brief in opposi-tion to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm, the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge that the Respondentviolated Section 8(a)(5) and (1) of the Act when itunilaterally discontinued its longstanding practiceof granting unit employees a Christmas bonus.' Wealso agree with his finding that the strike engagedin by unit employees was motivated, in part, by theRespondent's refusal to grant them their Christmasbonus and that the strike was, therefore, an unfairlabor practice strike.We do not, however, agreewith the judge's finding that the Respondent didnot unlawfully refuse to reinstate the four unfairlabor practice strikers who unconditionally offeredto return to work after the' strike.On 29 January 19802 the Respondent's unit employees3 began an unfair 'labor practice strike be-cause of the Respondent's refusal to grant themtheir Christmas bonus.4 On .5 April the RespondentiWe deem it unnecessary to determine whether the failure to pay theChristmas bonus also violates Sec 8(a)(3) of the Act, as found by thejudge, because such a finding would not affect the remedy herein.IAll dates are in 1980'unless otherwise indicated In the "Discussionand Conclusions" section of his decision, the judge inadvertently statesthat the strike began on 29 June The record clearly establishes, and thejudge correctly notes elsewhere in his decision,that the strike in factcommenced on 29 January.sThe bargaining unit was composed of all of the Respondent's ware-house employeesWhen the strike began, the unit contained only fouremployees. W. Levin, J. McLaverty, J. Qumn, and W. Wahoup4While noting that the Respondent's practice of granting its unit em-ployees a Christmas bonus extended from 1961 to 1978, a period of ap-proximately 18 years, elsewhere in his decision the judge inadvertentlystates thatthe practice had been -going on for "almost 30 years." Thejudge's inadvertent error has no bearing on our findings herein278 NLRB No. 78executed an informal settlement agreement in Case4-CA-10729 in which it agreed to pay the unit em-ployees their Christmas bonus and to reinstate thestriking employees to their former, or substantiallyequivalent,- jobs upon their unconditional offers toreturn to work. The settlement agreement wasthereafter signed by the Union on 22 July and ap-'proved by the Regional Director on' 28 July.On 22 July the striking employees, through theirUnion, unconditionally offered to return to work.In reply, the Respondent sent the Union a letterdated 31 July which in -relevant part reads as fol-lows-As a result of the strike, it became necessaryto effect various emergency changes in theCompany's operating mode, which changes,because of economic factors, have since beenmade permanent. Because of these changes inthemannerand methods of receiving, ware-housing,and distributing goods, the work op-portunities in those functions have been verydrastically diminished. There exists also sub-stantialquestions that arise from the reducedneed in the number of employees in the receiv-ing and warehouse section, as a result ofwhich, there is open the matter of -the order ofrecall and/or preferential hiring.While one ortwo of the -employees who have unconditional-ly offered to return to work, and other em-ployees who ostensibly may not have partici-pated in the strike, and/or who are on lay-off,have top calendral seniority, one or more ofthe junior employees have superseniority as aresult only, of the -expired collective bargain-ing agreement.Moreover, the entitlement andsequence of recall and/or preferential hiring isfurther complicated by the fact that only one,or possibly, two of the employees offering toreturn to work, and others, have adequate abil-ity to fulfill the necessary work duties of theemployment that may be presently available.Only because of the inadmissability of unilater-ally resolving these important questions, wepropose that the foregoing and all other mat-ters relating to recall and preferential hiringquestions be considered and negotiated as soonas possibleso that the Company may treat thevarious offers to return to work according tolaw and economic needs of the Company. Sothat the issues of recall and preferential hiringmay be expeditiously determined, your earlyattention to this matter, is requested.The Union did not respond to the Respondent'sletter. Instead, it filed the charge in Case 4-CA-11326 on 14 August alleging that the Respondent 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas unlawfully refusing to reinstate the four unfairlabor practice strikers. On 1 July 1981 the RegionalDirector set aside the settlement agreement in Case4-CA-10729 and, on 6 July 1981, he issued theconsolidated complaint in this proceeding.The Respondent, in its answer to the complaint,contends that during the 3-1/2-month period be-tween 5 April, when it signed the settlement agree-ment, and 22 July, when the agreement was signedby the Union, it was forced by the strike's continu-ance to make drastic changes in its mode of oper-ation which, for economic reasons, had been madepermanent. It claims that these alleged changes re-sulted in "a sharp reduction in personnel in ware-house and related operations" and that, as a conse-quence thereof, it no longer had any need for theservices of the strikers.The judge apparently agreed with the Respond-ent's contention. He found that due to the purport-ed changes made by the Respondent in its businessoperations, the jobs previously held by the strikershad been absorbed by the Respondent's other em-ployees and that, consequently, no jobs existed towhich the strikers could return. The judge's findingin this regard is unsupported by the record.It is well settled that when an employer raisesthe unavailability of jobs as an affirmative defenseto a charge of unlawfully refusing to reinstateunfair labor practice strikers, it bears the burden ofestablishing that defense.5 The Respondent has notmet its burden in this case. Thus, it presented noevidence to indicate how the continuation of thestrike beyond 5 April had so adversely affected itsoperations as to have warranted the total elimina-tion of all bargaining unit work. Nor was any evi-dence presented by the Respondent to show thenature or the extent of the "emergency changes" itpurportedly implemented after 5 April. Finally, de-spite its claim in its answer that the changes it im-plemented after 5 April resulted in a reduction inpersonnel in warehouse and "related operations,"there is nothing in the record to suggest that em-ployees, other than those who were on strike, werelaid off, discharged, or otherwise affected by thepurported changes. The Respondent's bare asser-tion that these changes occurred, and that a reduc-tion in personnel ensued because of these changes,is, in itself, insufficient to satisfy the Respondent'sburden in this case. 6The Respondent did present evidence whichshowed that its operations had been graduallychanging for a period of more than 5 years prior tothe onset of the strike. However, that evidence isclearly irrelevant here because it is the Respond-BurnsMotor Freight,250 NLRB 276, 279 (1980)e Atlas Metal PartsCo., 252 NLRB 205, 225-226 (1980)ent's assertion, as noted in its 31 July letter to theUnion, 7 that it was the "emergency changes" im-plemented"as a result of the strike"which "drasti-cally diminished" work opportunities for the strik-ers and that these changes, as more specifically as-serted in its answer, occurred after 5 April. Asnoted, the Respondent has produced no evidencein support of its assertions. In fact, the Respond-ent's claim that there was a decrease in the amountof work available after 5 April is refuted by docu-mentary evidence in the record which shows thatduring the period in question the Respondent'ssales volume remained fairly constant.Finally, it is clear that the work previously per-formed by the strikers has not been abolished be-cause, by the Respondent's own admission, thatwork has been reassigned to, and is presently beingperformedby,nonbargainingunitemployees.Other than its unsupported claim that the strikeforced it to undergo emergency changes in itsmode of operation, the Respondent offered no jus-tification for having reassigned the work previous-ly performed by the strikers to its other employ-ees." In these circumstances, the employees as-signed to perform the work previously performedby the unfair labor practice strikers were, in effect,strikerreplacements.The Respondent thereforewas obligated to remove the replacements, if neces-sary, to make jobs available for the four strikersupon their unconditional offer to return to.work.9By failing to do so, the Respondent has discrimi-nated against its striking employees because of theirunion and protected concerted activities in viola-tion of Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-'The judge found that the Respondent's 31 July letter did not consti-tute a denial of reinstatement-to the strikers. Rather, he found that thelettermerely notified the Union that while some jobs "may be presentlyavailable," itwas unclear which employees would be entitled to thosejobs and that the Respondent wished to negotiate that issue with theUnion. The Board has held,however, that for a reinstatement offer to bevalid and toll backpay,itmust be specific, unequivocal,and uncondition-al, SeePace Motor Lines,260 NLRB 1395 fn. 2 (1982), and cases citedThe Respondent's letter does not meet those requirements.Thus, in itsletter the Respondent does not offer to reinstate the strikers to specificjobs, but rather states only that somejobs may be available.Further, theletter not only questions the ability of the strikers to perform the jobsthat are available,but also implies that the strikerswould have to com-pete with laid-off employees for those positions. Finally, rather than of-fering to reinstate the strikers,the Respondent in its letter requests nego-tiationswith the Union over the reinstatement rights of the strikers andother employees.Under these circumstances,the Respondent's 31 Julyletter cannot be construedas a valid offerof reinstatement.8Indeed,the Respondent did not offer to explain why, if the strikers'jobs were no longer available after5 Aprilwhen it signed the agreement,itmade no effort to apprise the strikers or the Union of that fact until 4months later when the strikers unconditionally offered to return to work.Mosher Steel Co.,226 NLRB 1163, 1164 (1976). RADIO ELECTRIC SERVICE CO.533tion 8(a)(5), (3), and (1) of the Act, we shall orderthat it cease and desist from engaging in such con-duct and from, in any like or related manner, in-fringing upon its employees' Section 7 rights. TheRespondent shall also be required to offer employ-eesW. Levin, J. McLaverty, J. Quinn,'° and W.Wahoup immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights andprivileges previously enjoyed, and to make themwhole for any loss of earnings they may have suf-fered as a result of the discrimination againstthem."'The discriminatees shall be entitled tobackpay, with interest, from the date they uncondi-tionally offered to return to work on 22 July 1980until such time as the Respondent makes them avalid offer of reinstatement. 12 The backpay, withinterest, shall be computed in the manner pre-scribed in F.W. Woolworth Co.,90 NLRB 289(1950), andFlorida Steel Corp.,231NLRB 651(1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Radio Electric Service Company,Pennsauken, New Jersey, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Discouraging membership in Teamsters Local115, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, by re-fusing to reinstate unfair labor practice strikersupon their unconditional offers to return to work,and otherwise discriminating against employeeswith regard to their hire, tenure, or other termsand conditions of employment.(b)Changing any working conditions of its em-ployees without bargaining with the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.10During the bearing and in its brief to the judge,the Respondentstated that employee Quinn was deceased and that, consequently, any re-instatement order regarding Quinn would be inappropriate.As we haveno basis for determiningthe validity of theRespondent's claim,we leaveto the compliance stage of this proceeding the final resolution of Quinn'sremedial rights.i iThe record reveals that the Respondent has paid the Christmasbonus. Consequently,no make-whole remedy is needed in this regard.12 In view of the Respondent's unlawful rejection of the strikers' un-conditional offer to return to work, the 5-day period during which back-pay is tolled,usually granted to respondents in situations where no un-conditional offer has been made, is inapplicable. SeeDrug Package Co.,228 NLRB 108, 114 (1977),Newport News Shipbuilding,236 NLRB 1637,1638 (1978).2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer employees W. Levin, J. McLaverty, J.Quinn, and W. Wahoup immediate and full rein-statement to their former positions or, if those posi-tions no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or otherrights and privileges previously enjoyed, and makethem whole for any loss of pay they may have suf-fered as a result of the Respondent's failure to rein-state them following their unconditional offers toreturn to work in the manner set forth in theremedy section of this decision.(b)Post at its Pennsauken, New Jersey facilitycopies of the attached notice marked "Appen-dix." 13 Copies of the notice, on forms provided bytheRegional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage ' membership in Team-sters Local 115, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organi-zation, by refusing to reinstate unfair labor practicestrikersfollowing their unconditional offers toreturn to work, or otherwise, discriminating againstour employees with regard to their hire, tenure, orother terms and conditions of employment. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT change any working conditions ofour employees without bargaining with the above-named Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer employees W. Levin, J. McLa-verty, J. Quinn, and W. Wahoup immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.RADIO ELECTRIC SERVICE COMPANYCharles S. Stricker, Esq.,for the General Counsel.L Herbert Rothenberg, Esq.,andMarc Furman, Esq.,ofElkins Park, Pennsylvania, for the Respondent.Norton Brainard III, Esq.,of Philadelphia, Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.This case was tried before me on April 12 and 13, 1982,in Philadelphia, Pennsylvania, pursuant to a consolidatedcomplaint which issued on July 6, 1981, alleging thatRadio Electric Service Company (the Respondent orResco) engaged in violations of Section 8(a)(1), (3), and(5) of the Act. On July 14, 1981, the Respondent filed ananswer to the consolidated complaint admitting certainallegations but denying the commission of any unfairlabor practices. Briefs were filed by all parties and theyhave been duly considered.On the entire record, and from my observations andthe demeanor of each witness while testifying, and thebriefs filed herein, I make the followingFINDINGS AND CONCLUSIONS'1.THE BUSINESS OF THE RESPONDENTAt all times material herein the Respondent has beenengaged as a distributor of electronic equipment and1Thefacts found herein are a compilation of the credited,testimony,the exhibits,and stipulations of fact, viewed in light of logical consisten-cy and inherent probability.Although these findings may not contain orrefer to all of the evidence,all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible,lacking in probativeweight, surplusage,or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.components at its Pennsauken, New Jersey facility. TheRespondent admits, and I find, that at all times materialherein it has been an employer engaged in commercewithin the meaning of Section-2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe consolidated complaint alleges, the Respondentadmits,and I find that Teamsters Local 115, affiliatedwith International Brotherhood of Teamsters Chauffeurs,Warehousemen and Helpers of America (the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIRLABOR PRACTICESThe Union and the Respondent have been parties to aseries of collective-bargaining agreements covering theRespondent's warehouse employees2 for a period of ap-proximately 20 years. The most recent agreement was ef-fective from November 5, 1976, to November 4, 1979.The record reflects that at one point there were approxi-mately 30 employees in the bargaining unit. It also ap-pears that in 1976 the Respondent reduced its comple-ment of employees to aroundsix. Sometimearound No-vember 1976, in exchange for the withdrawal of an arbi-trationproceeding the Respondent agreed with theUnion that it would not lay off its six employees so longas its industrial operations at Pennsauken, New Jersey,continued in operations.3 This record reflects that fromabout 1961 to 1978 the Respondent paid its warehouseemployees an annual bonus about the first or secondweek of December in each year.In the late October 1979, the Union and the Respond-ent began negotiations for a new collective-bargainingagreement to replace the agreement which would expireon November 4, 1979. Prior to the actual negotiationsthe bargaining unit employees met with the Union anddiscussed the recommended contract- proposals for the1979 negotiations.At that meeting it' appears that thebargaining unit employees voted to approve the recom-mended proposals as read and they also voted to givethe bargaining committee the authority to strike if neces-sary to secure these proposals.The firstbargaining ses-sions took place on October 23, 1979. It was held at theunion hall with Marty Grossman and Paul Robinsonpresent for the Respondent. The Union was representedby James Smith and Richard Davis. At this meeting theUnion presented its proposals.According to Smith,Grossman and Robinson asked for a chance to reviewthe union proposals, and stated that they had one majorproposal and that was to get rid of the six-man guarantee2 Theappropriate unit consists of:All persons employed by Respondent at its warehouse located atAirportIndustrial Park Pennsauken,New Jersey,including all work-ing foremen, shippers,receivers,generalutilitymen, stockmen, ware-house leadmen, leadmen and counter salesmen, but excluding allother employees,guards and supervisors as defined in the Act.On January 18, 1980, the Respondent laid off John Coffey andJoseph Frantanduono,two of its six employees.Unfair,labor practicecharges were filed over the layoff of these employees,but on March 25,1980, the charges were dismissed for lack of merit and on May 30, 1980,this dismissal was sustained on appeal to the General Counsel. RADIO ELECTRIC SERVICE CO.that they had for thebargaining unit.According toSmith there was no mention by the Company's repre-sentatives of the Christmas bonus. Grossman agreed thatthe firstmeeting wassimplya presentation of proposalsand that the Respondent brought up the issue of theguaranteed six-man work force,and was prepared tobring up otherissuesbut they just did not get that far.He testified that the minute that the guaranteed six-manworkweek was mentioned he was advised that JohnMorris, the business manager of the Union,would not gofor that and the meeting broke up shortly thereafter.The next meeting was held on October 29, 1979. JohnMorris attended thismeeting.According to Smith,Grossman asked John Morris if he had been informed ofthe Respondent's proposal to eliminate the six-man guar-antee.Morris replied yes and stated that the Union wasagainst eliminating the six-man guarantee.This was es-sentially the entire meeting. According to Grossman theRespondent brought up the six-man guarantee, and alsoadvised that Respondent would negotiate over otheritems including the Christmas bonus.According toGrossman, John Morris commented that "that is a strikeissue" and he picked himself up and he walked out of theroom. There were no negotiations over any issue.The next bargaining session was held on December 12,1979.At this session, Smith,Morris,Ed Grey, GerrySheahan, Jim Oliver, Joe McLaverty, and John Quinnwere present for the Union. Grossman and Robinsonrepresented the Respondent. According to Smith, theRespondent insisted on eliminating the six-man guaran-tee.Smith stated that there was no discussion of theChristmas bonus at this session.According to Grossman,they immediately discussed the six-man work force andMorris indicated that was a strike issue, and told the Re-spondent that if the Union went on strike it would strikeuntil they put Respondent out of business. According toGrossman that as far as the bonus was concerned therewas just a casual comment by Morris that they wouldget thatanyway. Thatwas the entire discussion at thismeeting.The next meeting was held on January 10, 1980. AtthismeetingMorris asked Grossman why the men hadnot received their Christmas bonus. According toMorris,Grossman replied, "[W]e don't have that con-tract anymore." According to the Unionthemasterfreight agreement settlement was discussed,along withthe elimination of the six-man guarantee.Grossman testi-fied that prior to the January 10, 1980 meeting he had atelephone conversation with Morris,inwhich he wastold that if the Respondent was not prepared to acceptall the Union's proposals not to bother coming to themeeting. Grossman said that he thought they still shouldnegotiate;that there were issues on both sides and it wasimportant that they meet. Grossman said that Morris de-manded that the Respondent pay the Christmas bonus.The Unionwould not budge on the six-man unit regard-less of whether there was work for six employees or not.Grossman testified that he explained why they could notrenew the six-man guarantee. On the day following, theRespondent sent the layoff notice to two employees,Coffey, and Frantanduono.535On January 27, 1980, there was a general membershipmeeting of the Union at the Lincoln High School inPhiladelphia,Pennsylvania.At that meeting Morrisissued a report on all the occurrences that were going onin the various shops,including the negotiations that werein progress with Resco. He informed the membershipthat he had filed unfair labor practice charges on behalfof the Resco employees because they did not receivetheir Christmas bonus, and that the Union was planningto file unfair labor practice charges against the Respond-ent because it laid off two employees.After the generalmembership meeting there was a meeting with the Rescoemployees.Morris reviewed the status of the negotia-tions,and the fact that it had filed unfair labor practicecharges over the Christmas bonus. And advised that itwas going to file unfair labor practice charges on behalfof the two employees who were laid off. According tothe Union there was a discussion of striking Resco, withMorris recommending striking the Respondent becauseof its refusal to pay the Christmas bonus,and based onthe additional charges it was going to file because of thelayoff of the two employees,in violation of the six-managreement.The members concurred and it was agreedthat on the following Tuesday, which would be January29, 1980,picket lines would be set up.On Tuesday therewas a strike called.This strike and picketing continued and on July 22,1980,the Union made an unconditional offer to return allthe striking employees to their former positions of em-ployment. On July 31, 1980, Resco responded by letterinforming the Union that as a result of the strike itbecame necessary to effect various changes in the Com-pany'soperatingmode,which changes have nowbecome permanent.As a result of these changes workopportunities have been drastically diminished.Addition-ally, the Respondent indicated that it might have roomfor only a few employees and that because of supersen-iority for union stewards who might be junior employeesand not qualified to perform the work available, and thatitwas more or less in a quandary about which employeesto recall.In this regard it requested that these issues re-lating to recall and preferential hiring be considered andnegotiated as soon as possible, and requested the Union'searly attention to these matters. The letter ended by noti-fying the Union that Resco was prepared to resume ne-gotiationson all proposalsmade by the Union andResco.In response to Respondent's letter the Union filed ad-ditional unfair labor practice charges alleging that theRespondent refused to rehire the striking employees andthat this was an unfair labor practicein violation of Sec-tion 8(a)(1) and(3) of the Act.At the time of thehearing noneof the fourstrikingemployees had been reinstated,and none of the fourstriking employees had been replaced by Resco. By thetime of the hearing it was the Respondent's position thatitno longer needed the servicesof any of thestrikingemployees. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussion and ConclusionsThe complaint alleges and the General Counsel arguesthat by thediscontinuanceof the Christmas bonus with-out bargaining with the Union the Respondent has uni-laterally changed working conditions in violation of Sec-tion 8(a)(1), (3), and (5) of the Act. Additionally, thecomplaint alleges and the General Counsel argues thatthe employees who went on strike on January 29, 1980,were unfair labor practice strikers,and the Respondent'sfailure to reinstate them on and after July 22, 1980, whenthey made an unconditional offer to return to work wasa violation of Section 8(a)(3) and(1) of the Act.This record clearly reflects that for almost 30 yearsResco paid an annual Christmas bonus which was a con-dition of employment, and I so find. The Respondentdoes not appear to question this fact, but argues that itbargained to impasse about the discontinuance of thisbonus during the bargaining negotiations and thereforeitschangeof thatcondition of employment was not aviolation of the Act.If the facts were as alleged by the Respondent it isclear under Board and court law that the Respondentwould not have violated the Act. However, while theremay have been some mention of the annual Christmasbonus during the bargaining negotiations there certainlywas little, if any bargaining,and certainly such bargain-ingwas insufficient to conclude that the parties bar-gained to impasse on the issue of discontinuance of theChristmas bonus. Therefore, it is my conclusion thatthere was no bargaining on the bonus issue and the Re-spondent'sunilateral discontinuance and failure to paythe Christmas bonus was a clear violation of Section8(a)(5) and (1) of the Act, and I so find.4 As this actionon the part of the Respondent certainly discouragesmembership in the Union, I find that this also constitutesa violation of Section 8(a)(3) of the Act.As indicated the complaint alleges and the GeneralCounsel contends that the strike which began on January29, 1980, was an unfair labor practice strike and the Re-spondent's failure to reinstate the employees on their un-conditional offer to return to work on July 31, 1980, wasviolative of Section 8(a)(3) and (1) of the Act.On January 27, 1980, the Union held a general mem-bership meeting at which the negotiations with the Re-spondent and its pending unfair labor practice chargeagainst the Respondent was discussed. After the meeting,union officials met with the bargaining unit employees ofthe Respondent at which time the pending unfair laborpractices on the failure to pay the Christmas bonus wasagain discussed.RepresentativeMorris recommendedthat there be a strike and the employees concurred. Busi-nessAgent Oliver credibly testified that hewas instruct-ed by John P. Morris, secretary-treasurer and businessmanager of the Union, to prepare picket signs for use onthe picket line during the strike which was to begin onJanuary 29, 1980. Oliver testified that the signs were tospecify that the stike was an unfair labor practice stikeand it was admitted that the picket signs carried by thestriking employees stated that the strike was an unfair4As the Respondent has paid the Christmas bonus to the bargainingunit employees there is no need for a remedy in this regardlabor practice strike. Several of the employees testifiedthat at the meetings prior to the strike the fact that theydid not receive their normal Christmas bonus was dis-cussed and this was one of the reasons for the strike. AsIhave concluded that the failure to pay the Christmasbonus was an unfair labor practice and that this was oneof the reaons for the strike and the Union clearly indicat-ed on its picket signs that the strike was an unfair laborpractice strike, it is my conclusion that the strike whichbegan on June 29, 1980,was an unfair labor practicestrikewhich was caused in whole or in part by the Em-ployer's failure to pay the Christmas bonus in December1979, as it had in past years.See Rockingham Machine-Lunex Co.,255 NLRB 346 (1981), enfd. 665 F.2d 303(8th Cir. 1981).On March 31, 1980, the Regional Director for Region4 issued a complaint against Resco based on the chargesfiled by the Union in Case 4-CA-10729 alleging that therefusal to pay the Christmas bonus in December 1979was a violation of Section 8(a)(3), (5), and (1) of the Act.On April 3, 1980, 3 days after the issuance of the com-plaint, theRespondent signed a settlement agreementagreeing to pay the Christmas bonus to the six bargain-ing unit employees, and agreeing also to offer reinstate-ment to the striking employees on their unconditional ap-plication for reinstatement. On July 22 and 28, 1980, theUnion and the Regional Director respectively approvedthis settlement agreement.5Around July 22, 1980, the Union made an uncondition-aloffer to return the striking employees to work. Byletter dated July 31, 1980, Resco informed the Unionthat it had received the unconditional application for re-instatement for the four striking employees and advisedthe Union that work opportunities had been drasticallyreduced. Additionally, because of the questions relatingto preference of hiring and the ability to perform thejobs available, the Respondent proposed, "that the fore-going and all other matters relating to recall and prefer-ential hiring questions be considered and negotiated assoon as possible so that the Company may treat the vari-ous offers to return to work according to law and theeconomic needs of the Company." Resco also informedthe Union that it was prepared to resume negotiations onall proposals by the Union along with all proposals madeby the Company in the prior contract negotiations.In response to the Respondent's letter of July 31, 1980,theUnion filed additional charges against Resco onAugust 14, 1980, alleging that the failure to reinstate theemployees as required by the settlement agreement was aviolation of Section 8(a)(1) and (3) of the Act.On July 1, 1981, almost 1 year later, the Regional Di-rector notified Resco that it was issuing a complaint, andrevoking and setting aside the prior settlement agree-ment. On July 6, 1981, the Regional Director issued thecurrent consolidated complaint.An unfair labor practice striker is entitled to reinstate-ment on his application for reinstatement. An employer's5There is no explanationas to why it took the Union and the RegionalDirector almost 4 months to approve their ownsettlement agreement. Inany event, sometime during this period the Respondent paid the Christ-mas bonuses RADIO ELECTRIC SERVICE CO.refusal to reinstate under these circumstances violatesSection 8(a)(3) and (1) of the Act. Here we have fourunfair labor practice strikers who applied for reinstate-ment.If Resco refused reinstatement at a time when ithad jobs available, Resco violated Section 8(a)(3) of theAct.I do not regard Resco's response to the Union on July31, 1980,as a refusal to reinstate.In plain language theRespondent informed the Union that it had some jobsavailable but entitlement to those jobs was questionableand it requested the Union to meet, consider, and negoti-ate these issues as soon as possibleso that theRespond-ent could comply with the law. The Union did not re-spond, but it did file additional unfair labor practicecharges. Under these circumstances,I do not regard thisaction of Resco as a refusal to reinstatement.This record reflects that since the January 29, '1980strike by the then four bargaining unit employees, theRespondent had not hired any employees to replace thestriking employees or to perform the services that werepreviouslyperformedby these striking employees.Rather, the work has been absorbed by other employeesof the Respondent, and presently there is no need to re-instate or rehire the striking employees. It is the Employ-er's position that it no longer needsany of thebargainingunit personnel. This record reflects that the bargainingunit work had not been transferred out of the plant andis not being performed by any new employee. Althoughthe Respondent indicated in July 1980 that it might needthe services of several employees, the Union's failure tomeet with the Respondent foreclosed any possibility ofknowing the Respondent's specific needs at that time.Under these circumstances,it ismy conclusion thatResco did not refuse to reinstate the striking employeesin July 1980. Additionally, from the record herein theRespondent had not replaced any of these employees anditwould appear that their jobs have been absorbedwithin the Respondent's present work force and there nolonger exists any jobs for the four striking employees.6Therefore, I cannot find that the Respondent had violat-ed Section 8(a)(3) and (1) of the Act in this regard.Therefore, I shall recommend dismissal of this aspect ofthe complaint.6 SeeRogers Furniture Sales,213 NLRB 834 (1974)IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE537The activities of the Respondent set forth above, oc-curring in connectionwith theRespondent's operations,have a close, intimate,and substantial relationship totrade, traffic, and commerce on the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.On the basis of the foregoing findings of fact and theentire record,Imake the followingCONCLUSIONS OF LAW1.Radio Electric Service Company, the Respondent,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Teamsters Local 115, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.3.All persons employed by the Respondent at itswarehouse located at Airport Industrial Park Pennsau-ken,New Jersey, including all working foremen, ship-pers, receivers,general utility men, stockmen,warehouseleadmen,leadmen and counter salesmen,but excludingall other employees,guards and supervisors as defined inthe Act, constitute a unit appropriate for the purpose ofcollective bargaining within'the meaning of Section 9(b)of the Act.4.By unilaterally and without notice to or bargainingwith the Union, changing working conditions by discon-tinuing the established policy of granting Christmas bo-nuses to the employees in the unit found appropriate, theRespondent has engaged in conduct violative of Section8(a)(5) and(1) of the Act.5.By discontinuing the established policy of grantingChristmas bonuses to its employees the Respondent hadchanged working conditions and had discriminated inregard to the hire or tenure or conditions of employmentof its employees,discouraging membership in a labor or-ganization in violation of Section 8(a)(3) and (1) of theAct.6.The Respondent had not otherwise engaged in con-duct violative of Section 8(a)(3) and (1) of the Act.The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]